Citation Nr: 1819460	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-35 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability, including chronic obstructive pulmonary disease (COPD), manifested as shortness of breath, to include as secondary to exposure to herbicide agents and as secondary to service-connected coronary artery disease.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  The Veteran's military personnel records indicate that he served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2017.  A transcript of that hearing is of record.  The VLJ held the record open for sixty days to allow the Veteran to submit additional evidence.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his COPD was caused by exposure to herbicide agents in service, or that it is secondary to his service-connected coronary artery disease.  The June 2011 VA examination of record concluded that shortness of breath is not caused by or a result of the Veteran's ischemic heart disease, and noted normal ejection fraction indicating normal heart functioning that would not give rise to shortness of breath.  The opinion did not consider whether the Veteran's COPD was caused by exposure to herbicide agents, or whether the Veteran's COPD was aggravated by the service-connected coronary artery disease.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Additionally, the Veteran's service treatment records (STRs) contain a June 1968 reference to difficulty breathing, which was not discussed in the examination of record.  On remand, another VA medical opinion should be obtained that addresses the difficulty breathing in service, considers the Veteran's contention that his COPD is related to herbicide agents, and contains an opinion addressing the issue of aggravation.  

The outcome of the claim of entitlement to service connection for COPD may affect the outcome of the issue of entitlement to a TDIU.  Therefore, the issue of entitlement to a TDIU is remanded with the COPD claim.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by shortness of breath, including COPD, that is caused by or otherwise etiologically related to service?  The clinician is to specifically address the Veteran's contention that his COPD is due to exposure to herbicide agents during his service in the Republic of Vietnam, and discuss the June 1968 notation in the Veteran's STRs that the Veteran awoke during the night experiencing difficulty breathing, which was a repetition of an experience that had occurred three months previously that the Veteran stated was as if he had inhaled a noxious gas.  The Veteran reported in a May 2011 statement that his shortness of breath started almost twenty years previously.

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by shortness of breath, including COPD, that is caused by OR AGGRAVATED BY (worsened beyond the natural progression of the disease) his service-connected coronary artery disease?  The clinician is advised that the Veteran testified in his October 2017 hearing that he believes the service-connected coronary artery disease caused or aggravated the COPD because he experienced temporary relief from his shortness of breath when stents were put in his heart.

Each opinion offered must be supported by a complete rationale.  If the clinician feels that a new examination is necessary to provide the requested opinions, then a new examination should be scheduled.

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




